By the Court, Temple, J.:
This Court will not reverse the ruling of the Probate Court in fixing the amount of compensation, which it would he proper to allow the Administrator in payment of counsel in the settlement of the estate, unless there is a plain abuse of discretion. Such matters are peculiarly within the knowledge of the Probate Judge, and it is very difficult for this Court to form any satisfactory conclusion upon the subject.
It is found that the Administrator had not kept the funds of the estate separate from his own money, but had used them for his own purposes. He was, therefore, properly chargeable with interest. (Utica Ins. Co. v. Lynch, 11 Paige, 525.)
Order affirmed.